Citation Nr: 1034246	
Decision Date: 09/13/10    Archive Date: 09/21/10	

DOCKET NO.  08-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
with myocardial infarction, to include as secondary to service-
connected post-traumatic stress disorder (PTSD).   

2.  Entitlement to a disability rating in excess of 10 percent 
for chronic obstructive pulmonary disease.  

(The issue of the Veteran's entitlement to payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of treatment at St. Alphonsus Regional Medical Center from 
March 18, 2008, to March 20, 2008, is the subject of separate 
appellate decision).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had periods of active 
service from July 1967 to July 1969, from January 1970 to 
November 1970, and from May 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Waco, Texas, 
which, in pertinent part, denied entitlement to the benefits at 
issue.  

The Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in Waco, Texas, in 
February 2010.  However, the issues above were not discussed 
during the hearing.  A transcript of this proceeding has been 
associated with the claims file.  


FINDING OF FACT

In a personal statement dated April 10, 2009, prior to the 
promulgation of a decision in the appeal, the Veteran indicated 
that he wished to withdraw from appellate status his claims for 
service connection for coronary artery disease and entitlement to 
a disability rating in excess of 10 percent for chronic 
obstructive pulmonary disease.  Specifically, the Veteran stated 
that "the NOD's, Form 9's and any other pending claims\appeals 
are withdrawn."  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran with regard to the issues of entitlement to service 
connection for coronary artery disease with myocardial infarction 
and for a disability rating in excess of 10 percent for chronic 
obstructive pulmonary disease have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20. 204.  Except for appeals 
withdraw on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(c).  

In an April 2009, statement, the Veteran indicated that he was 
aware that he had just been granted a total rating based on 
individual unemployability due to the severity of his various 
service-connected disabilities and was receiving compensation pay 
at the 100 percent rate.  He stated he was aware the award also 
allowed him to submit separate requests for medical benefits for 
his spouse and military identification cards for his spouse and 
himself.  He went on to say that his requests for a hearing were 
made prior to the favorable rating decision and therefore "to 
continue the appeals would be futile."  He canceled the hearing 
request in writing, stating "as the previously mentioned rating 
decision fully satisfied my pending claims and appeals.  The 
NOD's, Form 9's and any of the pending claims/appeals are 
withdrawn."  

As the Veteran has withdrawn his appeal as to the issues listed 
on the title page, there remain no allegation errors of fact or 
law for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal regarding these issues and 
they are dismissed without prejudice.  


ORDER

The appeal as to entitlement to service connection for coronary 
artery disease with myocardial infarction, to include as 
secondary to service-connected PTSD is dismissed.  

The appeal as to entitlement to a disability rating in excess of 
10 percent for chronic obstructive pulmonary disease is 
dismissed.  



	                        
____________________________________________
	APRIL MADDOX
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


